DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s response to election filing on 05/31/2022.
Claims 3-7, 9, 12-15, and 17 are withdrawn for being drawn to non-elected species.  Claims 1-2, 8, 10-11, 16, and 18-20 are pending and examined below.

Election/Restrictions
Claims 3-7, 9, 12-15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/31/2022.
Applicant’s states:
Applicant also respectfully submits that the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species.

The species shown in Figures 1-22 are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept.  The Species lack unity of invention because even though the inventions of these groups require the technical feature of a hanger portion, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Tsibakimoto (JP 2016124051).  
Since the different species have mutually exclusive characteristics for each identified species, the species or groupings of patentably indistinct species would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  This would cause a search and/or examination burden for the patentably distinct species.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 and 06/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a "reinforcement member is supported to the outer casing such that the reinforcement member is displaced" in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “such that a suspending member can be attached” renders claim 1 vague and indefinite because the feature is not definitively claimed.  The phrase “can be” implies the suspending member may be attached or may not be attached.  For examining purposes, the phrase is interpreted as “such that a suspending member is attached”.
Regarding claims 1, the phrase “the hanger portion has greater strength or toughness” also renders claims 1 to be vague and indefinite because it is unclear what feature of the hanger portion renders said hanger portion has greater strength or toughness.  The hanger portion could be made of a different material to makes the hanger portion have greater strength, could have structural features that makes the hanger portion have greater strength, or could have additional elements that makes the hanger portion have greater strength.  For examining purposes, prior art that discloses additional features in the hanger portion is interpreted to disclose the hanger portion has greater strength or toughness.
Regarding claim 10, the phrase “the hanger portion has a first portion made of material having greater strength or toughness” renders claim 10 vague and indefinite because it is unclear how this relates to the strength or toughness of the hanger portion.  Claim 10 is dependent of claim 1 and claim 1 disclose the hanger portion has a greater strength or toughness than the outer casting.  It is unclear if the strength or toughness of the hanger portion is due to the first portion or if the strength or toughness of the hanger portion and the first portion are different.  For examining purposes, the hanger portion is interpreted to have greater strength or toughness due to the strength or toughness of the first portion. 
Claims 2, 8, and 11 are dependent of claim 1 and include all the same limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Sakai et al. (6,679,406) in view of reference Johnson et al. (7,896,103).
Regarding claim 1, Sakai et al. disclose an electric power tool comprising:
a motor (15);
a power source (18) for supplying electric power to the motor (15); and
a hanger portion (20),
wherein the hanger portion (20) has a substantially annular shape,
wherein the hanger portion (20) has a through hole (50), and
wherein the hanger portion (20) is provided on an outer surface of an outer casing (1) such that a suspending member (4) is attached to the hanger portion (20).
(Figure 1, 2, 3A and Column 6 lines 24-30, Column 7 lines 37-43, Column 8 lines 24-37)
However, Sakai et al. do not disclose the hanger portion has a greater strength or toughness than the outer casing.
Johnson et al. disclose electric power tool (50) comprising: a motor (100); a power source (column 3 lines 3-4); and an outer casing (52), wherein a portion of outer casing includes a reinforcement member (70), wherein the reinforcement member (70) is embedded in said portion of outer casing cause said portion of outer casing to have greater strength or toughness than the rest of the outer casing. (Figure 3, 5-7 and Column 2 lines 37-40, 59-64, Column 3 lines 3-4, 22-25, 57-61)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the hanger portion of Sakai et al. by incorporating the reinforcement member as taught by Johnson et al., since column 1 lines 15-22 of Johnson et al. states such a modification would allow the overall electrical power tool to be lighter while reinforcing critical portions of the electrical power tool.
Johnson et al. also disclose the reinforcement member is embedded in the portion of the outer casing by sandwiching between the two halves (52A, 52B) of the outer casing (52). (Figure 5 and Column 3 lines 45-49)  When incorporating the reinforcement member into the hanger portion of Sakai et al., the reinforcement member is interpreted to be sandwiched between the two halves of the hanger portion, thereby being embedded in the hanger portion.
[AltContent: arrow][AltContent: textbox (Central Plan)][AltContent: connector][AltContent: textbox (Sakai et al.)][AltContent: ][AltContent: ][AltContent: textbox (First Half of Hanger Portion)][AltContent: textbox (Second Half of Hanger Portion)]
    PNG
    media_image1.png
    305
    501
    media_image1.png
    Greyscale

Regarding claim 2, Sakai et al. modified by Johnson et al. disclose a reinforcement member (Johnson et al. – 70), wherein the reinforcement member (Johnson et al. – 70) comprises a metal material, and wherein the reinforcement member (Johnson et al. – 70) is embedded in the hanger portion (Sakai et al. – 20). (Johnson et al. – Figure 3A and Column 3 lines 57-61)
Regarding claim 10, Sakai et al. modified by Johnson et al. disclose the hanger portion (Sakai et al. – 20) has a first portion (Johnson et al. – 70) made of a material having a greater strength or toughness than a casing material of which the outer casing (Sakai et al. – 1) is formed. (Johnson et al. – Figure 3A and Column 3 lines 57-61)
Regarding claim 11, Sakai et al. modified by Johnson et al. disclose the material of the first portion (Johnson et al. – 70) of the hanger portion (Sakai et al. – 20) is metal. (Johnson et al. – Column 3 lines 57-61)
Regarding claim 16, Sakai et al. disclose an electric power tool comprising:
a motor (15);
a power source (18) for supplying electric power to the motor (15); and
a hanger portion (20),
wherein the hanger portion (20) has a through hole (50), and
wherein the hanger portion (20) extending from an outer surface of an outer casing (1).
(Figure 1, 2, 3A and Column 6 lines 24-30, Column 7 lines 37-43, Column 8 lines 24-37)
However, Sakai et al. do not disclose a reinforcement member.
Johnson et al. disclose electric power tool (50) comprising: a motor (100); a power source (column 3 lines 3-4); and an outer casing (52), wherein a portion of outer casing includes a reinforcement member (70), wherein the reinforcement member (70) is embedded in said portion of outer casing cause said portion of outer casing to have greater strength or toughness than the rest of the outer casing. (Figure 3, 5-7 and Column 2 lines 37-40, 59-64, Column 3 lines 3-4, 22-25, 57-61)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the hanger portion of Sakai et al. by incorporating the reinforcement member as taught by Johnson et al., since column 1 lines 15-22 of Johnson et al. states such a modification would allow the overall electrical power tool to be lighter while reinforcing critical portions of the electrical power tool.
Johnson et al. also disclose the reinforcement member is embedded in the portion of the outer casing by sandwiching between the two halves (52A, 52B) of the outer casing (52). (Figure 5 and Column 3 lines 45-49)  When incorporating the reinforcement member into the hanger portion of Sakai et al., the reinforcement member is interpreted to be sandwiched between the two halves of the hanger portion, thereby being embedded in the hanger portion.
Regarding claim 18, Johnson et al. disclose the reinforcement member is embedded in the portion of the outer casing by sandwiching between the two halves (52A, 52B) of the outer casing (52).  When incorporating the reinforcement member into the hanger portion of Sakai et al., the reinforcement member is interpreted to be sandwiched between the two halves of the hanger portion.
Therefore, Sakai et al. modified by Johnson et al. is interpreted to disclose the reinforcement member (Johnson et al. – 70) is positioned along a plane substantially parallel to or coincident with a motor axis of the motor (Sakai et al. – 15). (Sakai et al. – Figure 5) (Johnson et al. – Figure 5 and Column 3 lines 45-49)
Regarding claim 19, Johnson et al. disclose the reinforcement member is embedded in the portion of the outer casing by sandwiching between the two halves (52A, 52B) of the outer casing (52), wherein an edge of the reinforcement member is adjacent to the edge of the portion of the outer casing.  When incorporating the reinforcement member into the hanger portion of Sakai et al., the reinforcement member is interpreted to be sandwiched between the two halves of the hanger portion so that edge of the reinforcement member is adjacent to the outermost edges of the hanger portion.
Therefore, Sakai et al. modified by Johnson et al. is interpreted to disclose the reinforcement member (Johnson et al. – 70) is positioned between the outermost edges of the hanger portion (Sakai et al. – 20) in a direction parallel to a central axis of the through hole (Sakai et al. – 50) of the hanger portion (Sakai et al. – 20). (Johnson et al. – Figure 5 and Column 3 lines 45-49)
Regarding claim 20, Sakai et al. disclose an electric power tool comprising:
a motor (15);
a power source (18) for supplying electric power to the motor (15); and
a hanger portion (20),
wherein the hanger portion (20) has a through hole (50), and
wherein the hanger portion (20) extending from an outer surface of an outer casing (1).
(Figure 1, 2, 3A and Column 6 lines 24-30, Column 7 lines 37-43, Column 8 lines 24-37)
However, Sakai et al. do not disclose a reinforcement member.
Johnson et al. disclose electric power tool (50) comprising: a motor (100); a power source (column 3 lines 3-4); and an outer casing (52), wherein a portion of outer casing includes a reinforcement member (70), wherein the reinforcement member (70) is embedded in said portion of outer casing cause said portion of outer casing to have greater strength or toughness than the rest of the outer casing. (Figure 3, 5-7 and Column 2 lines 37-40, 59-64, Column 3 lines 3-4, 22-25, 57-61)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the hanger portion of Sakai et al. by incorporating the reinforcement member as taught by Johnson et al., since column 1 lines 15-22 of Johnson et al. states such a modification would allow the overall electrical power tool to be lighter while reinforcing critical portions of the electrical power tool.
Johnson et al. also disclose the reinforcement member is embedded in the portion of the outer casing by sandwiching between the two halves (52A, 52B) of the outer casing (52). (Figure 5 and Column 3 lines 45-49)  When incorporating the reinforcement member into the hanger portion of Sakai et al., the reinforcement member is interpreted to be sandwiched between the two halves of the hanger portion and situated between the inner surface of the hanger portion defining the through hole and the outer surface of the hanger portion opposite the inner surface.



Allowable Subject Matter
Claim 8 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        July 15, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731